EXHIBIT 10.1

CONSOLIDATED-TOMOKA LAND CO.

DEFERRED COMPENSATION PLAN FOR OFFICERS AND KEY EMPLOYEES

Amended and Restated Effective January 1, 2005

Preamble

This Plan is an unfunded deferred compensation arrangement established for
officers and key employees of Consolidated-Tomoka Land Co. and all rights
thereunder shall be governed by and construed in accordance with the laws of the
State of Florida.

ARTICLE I

Definitions

1.1 Where the following words appear in the Plan, they shall have the meaning
set forth below:

(a) “Annual Deferral Amount.” The amount deferred each calendar year by a
Participant.

(b) “Code.” Internal Revenue Code of 1986, as amended.

(c) “Company.” Consolidated-Tomoka Land Co., a Florida Corporation, and its
corporate successors.

(d) “Committee.” A Committee, comprised of three (3) persons who are not
participants, appointed by the Board of Directors of the Company from time to
time to control and manage the operation and administration of the Plan in
accordance with its terms.

(e) “Compensation.” Salaries or bonuses earned through service as an officer or
Key Employee of the Company.

(f) “Eligible Employee.” An officer or Key Employee of the Company.

(g) “Key Employee.” An employee of the Company who has been designated as
eligible to participate in the Plan by the Committee, in its sole and absolute
discretion.



--------------------------------------------------------------------------------

(h) “Participant.” An officer or Key Employee of the Company who has made an
election as provided in paragraph 2.1 below.

(i) “Participant’s Account.” The amount credited to the Participant under the
Plan as a result of the Participant’s election to defer Compensation pursuant to
paragraph 2.1.

(j) “Plan.” This Deferred Compensation Plan for Officers and Key Employees, as
it may be amended from time to time.

(k) “Separation from Service.” Cessation of employment of the Participant with
the Company due to reasons other than death.

(l) “Specified Employee.” A key employee of the Company (as defined in section
416(i) of the Code, as amended, without regard to paragraph (5) thereof) while
the Company is traded on an established securities market or otherwise.

ARTICLE II

Participants and Deferral of Compensation

2.1 Any Eligible Employee may elect to defer all or a portion of his
Compensation. An election to defer Compensation for any year shall be made prior
to December 31 of the preceding calendar year, and may relate to any portion of
the Eligible Employee’s salary and/or bonus, for any pay period(s), or for any
portion of the year, as determined by the Eligible Employee. The election shall
be made in writing, signed by the Participant, and delivered to the Committee
prior to the taxable year during which the services giving rise to the deferred
payments are rendered.

2.2 As soon as an Eligible Employee notifies the Committee of his election to
participate in the Plan, the Committee shall so notify the Company’s Corporate
Secretary.



--------------------------------------------------------------------------------

ARTICLE III

Credits and Distributions

3.1 Subject to such reasonable rules as may be prescribed by the Committee, the
Annual Deferral Amount shall be credited to the Participant’s Account. The
Committee shall increase annually the Participant’s Account by an amount which
is equal to interest on the Participant’s Account (including amounts previously
credited under this paragraph 3.1) at the rate of return earned by the Company
on its short term investments. For purposes of the preceding sentence, the
average rate earned for the calendar year shall be used to set the rate of
return on the Participant’s Account. The good faith determination by the
Treasurer of the Company of the average rate of return shall be conclusive. The
average rate of return on tax-free or other tax-favored obligations, such as
preferred stock dividends, will be adjusted to the Company’s tax equivalent
rate.

3.2 The Committee shall cause sufficient records to be kept in the name of each
Participant and each beneficiary of a deceased Participant to reflect the value
of the Participant’s Account.

3.3 Unless the Participant elects otherwise as described below, the Committee
shall distribute the amounts credited to the Participant in substantially equal
installments over a ten (10) year period upon cessation of employment with the
Company. In accordance with procedures established by the Committee, a
Participant may elect an alternate form of payment of the Participant’s entire
Account.

In accordance with section 409A(a)(2)(B)(i) of Code and the applicable guidance
and regulations promulgated thereunder, notwithstanding anything to the contrary
herein, distributions to Specified Employees as a result of a Separation from
Service may not be made before the date which is six (6) months after the date
of Separation from Service (or, if earlier, the date of death of the Specified
Employee). The Committee, in its discretion, shall determine whether the
payments to which a Specified Employee would otherwise be entitled during the
first



--------------------------------------------------------------------------------

six (6) months following the date of Separation from Service are accumulated and
paid on the first day of the seventh (7th) month following the date of
Separation from Service, or if each payment to which a Specified Employee is
otherwise entitled upon a Separation from Service is delayed by six (6) months.

3.4 Each Participant shall have the right to designate beneficiaries who are to
succeed to his right to receive future payments hereunder in the event of his
death. Distribution shall be made to the Participant’s estate where no
beneficiary designation is in effect. No designation of beneficiary shall be
valid unless in writing, signed by the Participant, dated, and filed with the
Committee. Beneficiaries may be changed at any time without the consent of any
prior beneficiary.

3.5 Nothing contained herein shall be deemed to create a trust of any kind or
create any fiduciary relationship. Funds invested hereunder shall continue for
all purposes to be part of the general funds of the Company, and no person other
than the Company shall, by virtue of the provisions of this Plan, have any
interest in such fund. To the extent that any person acquires a right to receive
payment from the Company under this Plan, such rights shall be no greater than
the right of any unsecured general creditor of the Company.

ARTICLE IV

Administration

4.1 The books and records to be maintained for the purpose of the Plan may be
maintained by the officers and employees of the Company at its expense and
subject to the provisions and control of the Committee. All expenses of
administering the Plan shall be paid for by the Company.

4.2 The right of any Participant or any beneficiary in any benefit or to any
payment hereunder shall not be subject in any manner to attachment or other
legal process for the debts of such Participant or beneficiary; and any such
benefit or payment shall not be subject to anticipation, alienation, sale,
transfer, assignment or encumbrance.



--------------------------------------------------------------------------------

4.3 No member of the Board of Directors or of the Committee and no officer or
employee of the Company shall be liable to any person for any action taken or
omitted in connection with the administration of this Plan unless attributable
to his own fraud or willful misconduct; nor shall the Company be liable to any
person for such action unless attributable to fraud or willful misconduct on the
part of a director, officer or employee of the Company.

ARTICLE V

Amendment of the Plan

5.1 The Plan may be amended in whole or in part from time to time by the Board
of Directors of the Company.

5.2 Notice of every such amendment shall be given in writing to each Participant
and beneficiary of a deceased Participant.

5.3 If a Change in Control (as defined below) occurs, the Company may terminate
the Plan and distribute all amounts credited to all Participants as permitted
under and in accordance with the requirements of Section 409A of the Code, and
the regulations promulgated thereunder. For purposes of this paragraph 5.3, a
“Change in Control” shall be deemed to have occurred if (a) as a result of any
transaction, another person or entity (the “Acquiror”), acquires voting stock of
the Company in an aggregate amount so as to enable the Acquiror to exercise more
than fifty percent (50%) of the voting power of the Company, (b) an unrelated
Acquiror acquires all or substantially all of the assets of the Company, or
(c) upon the consummation of a merger or consolidation to which the Company is a
party, the voting stock of the Company outstanding immediately prior to
consummation of the merger or consolidation is converted into cash or securities
possessing less than fifty percent (50%) of the voting power of the surviving
corporation.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan to be executed in its name
and behalf this 25th day of July, 2007, by its officer thereunto duly
authorized.

 

CONSOLIDATED-TOMOKA LAND CO.

/s/ William H. McMunn

By:   William H. McMunn Its:   President